Title: From Thomas Jefferson to Smith Thompson, 19 August 1821
From: Jefferson, Thomas
To: Thompson, Smith


Sir
Monticello
Aug. 19. 21.
A friend of mine, mr Gibson of Richmond is desirous of obtaining a Midshipman’s warrant for his son, a youth of about 14. years of age of a robust constitution, and a predilection for that line of life which may give hopes of a zealous pursuit of it. with the son I am not personally acquainted, but have no doubt that satisfactory vouchers may be exhibited of his character and qualification. with mr Gibson himself I have had an intimate intercourse of 30. years and bear witness with pleasure to his excellent character. he is indeed one of the most esteemed persons of Richmond, and will carry with him all the good will and friendly wishes of that place for the success of his application. to my friendship for him it would be a great personal gratification. if my testimony to his merit should contribute any thing towards obtaining for him that share of your favor which you think you may with justice bestow. I pray you to accept assurances of my high esteem & consideration.Th: Jefferson